DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the amendments filed on 10/22/2021. Claims 1-12 are pending and are examined below. 

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0029516 A1 (“Chelian”).

Regarding claim 1, Chelian teaches a control unit configured to perform: requesting a vehicle which the user desires to use to move to the building; detecting that the vehicle reaches a vicinity of the building; inquiring of the user about whether access of the vehicle to the inside of the building is permitted when it is detected that the vehicle reaches the vicinity of the building; and guiding at least a part of the vehicle to the inside of the building when the access is permitted by the user (see at least [0084]-[0086]).

Regarding claim 2, Chelian further teaches a control unit configured to perform: receiving a request for the vehicle to move to a building in which a user stays from the user who desires to use the vehicle; notifying that the vehicle reaches a vicinity of the building; inquiring of the user about whether access of the vehicle to the inside of the building is permitted when it is detected that the vehicle reaches the vicinity of the building; and guiding at least a part of the vehicle to the inside of the building when the access is permitted by the user (see at least [0084]-[0086]).

Regarding claim 3, Chelian further teaches the part of the vehicle which is guided to the inside of the building is an auxiliary moving device that loads the user and moves when the access is permitted (see at least Fig. 1 and [0084]-[0086]).

Regarding claim 4, Chelian further teaches the control unit is configured to further perform: acquiring a stop position of the vehicle when the vehicle arrives and stops in the vicinity of the building; and requesting a guidance route from the stop position to the inside of the building, and wherein the control unit is configured to guide the auxiliary moving device based on the guidance route (see at least [0086]-[0090]).

Regarding claim 5, Chelian further teaches the user is notified of at least one of an outside air temperature, weather, and a scheduled arrival time at a destination when the inquiring is performed (see at least [0069] and [0078]-[0085]).

Regarding claim 6, Chelian further teaches requesting a vehicle which the user desires to use to move to the building; detecting that the vehicle reaches a vicinity of the building; inquiring of the user about whether access of the vehicle to the inside of the building is permitted when it is detected that the vehicle reaches the vicinity of the building; and guiding at least a part of the vehicle to the inside of the building when the access is permitted by the user (see at least [0084]-[0090]).

Regarding claim 7, Chelian further teaches requesting a vehicle which the user desires to use to move to the building; detecting that the vehicle reaches a vicinity of the building; inquiring of the user about whether access of the vehicle to the inside of the building is permitted when it is detected that the vehicle reaches the vicinity of the building; and guiding at least a part of the vehicle to the inside of the building when the access is permitted by the user (see at least [0084]-[0090]).

Regarding claim 8, Chelian further teaches the part of the vehicle which is guided to the inside of the building is an auxiliary moving device that loads the user and moves when the access is permitted (see at least Fig. 1 and [0084]-[0086]).

Regarding claim 9, Chelian further teaches acquiring a stop position of the vehicle when the vehicle arrives and stops in the vicinity of the building; and requesting a guidance route from the stop (see at least [0086]-[0090]).

Regarding claim 10, Chelian further teaches the user is notified of at least one of an outside air temperature, weather, and a scheduled arrival time at a destination when the inquiring is performed (see at least [0069] and [0078]-[0085]).


Regarding claim 11, Chelian further teaches the part of the vehicle which is guided to the inside of the building when the access is permitted is an auxiliary moving device configured to load the user who has permitted the access and move (see at least [0084]-[0090]).

Regarding claim 12, Chelian further teaches the part of the vehicle which is guided to the inside of the building when the access is permitted is an auxiliary moving device configured to carry the user (see at least [0084]-[0090]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612. The examiner can normally be reached Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATHEW FRANKLIN GORDON/Primary Examiner, Art Unit 3665